Citation Nr: 0213500	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  98-03 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for the residuals of a right hip fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from February 1965 to February 
1968.

This matter was last before the Board of Veterans' Appeals 
(Board) in December 1998, on appeal from a rating decision of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  Upon its last review, the Board 
remanded the appellant's claim for further development of the 
record.  

In correspondence dated in September 2002, the appellant's 
Chicago, Illinois representative stated that the appellant 
was satisfied with the currently assigned disability rating 
of 30 percent, but that he desired to continue his appeal 
relative to its effective date.  Specifically, the appellant 
argued that because his claim for an increased rating arose 
in February 1997, the 30 percent rating should be made 
effective as of that time, vice the currently assigned 10 
percent rating.  (The Board observes in passing that the RO 
correctly noted the appellant's claim arose by application 
received in September 1994, and not February 1997).  

Conversely, through his Washington, D.C. representative, the 
appellant was reported in September 2002 to have continued to 
disagree with the currently assigned disability rating.    

Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In view of the inconsistent positions thus taken by the 
appellant's representative, the Board is of the opinion that 
the appellant has not withdrawn his appeal as to the issue of 
a disability rating greater than assigned, and the issue 
therefore remains in appellate status.       





FINDINGS OF FACT

1. During the appellate period up to April 3, 2000, the 
appellant's right hip disorder was characterized by pain 
without significant limitation of function.  

2. During the period from April 3, 2000 and thereafter, the 
appellant's right hip disorder was characterized by 
limitation of flexion to 25 degrees, pain, and limitation 
of function. 


CONCLUSIONS OF LAW

1. For the period up to April 3, 200, the criteria for an 
evaluation in excess of 10 percent for a right hip 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253, 5255 
(2001).

2. For the period beginning on April 3, 2000, the criteria 
for an evaluation of 30 percent for a right hip disability 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5251, 5252, 5253, 5255 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that these provisions of the VCAA have been 
satisfied.  The appellant has been repeatedly advised through 
a Statement and Supplemental Statements of the Case dated in 
February 1998, December 2000, March 2001, and July 2002 of 
the general law and regulations pertaining the evaluation of 
his disorders.  On each of these occasions, the appellant was 
also advised of his further opportunity to submit evidence in 
support of the claims, and the appellant did so on several 
occasions.  

Moreover, the appellant has not reported being treated by any 
other medical practitioners, other than VA, for his right hip 
disorder, and these records are obtained.  In these 
circumstances, all existing evidence that would be needed to 
substantiate the claim is of record and further advisement is 
neither necessary nor appropriate.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The VCAA has not altered this well-established law.  Indeed, 
and as noted above, the VCAA specifically provides in part 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In this matter, the appellant has been afforded four VA 
medical examinations to ascertain the severity of his 
disability.  The report of each reflects that they were 
conducted with a review of the appellant's claims folder and 
with particular scrutiny upon the rating criteria as is set 
forth below.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995).

Accordingly, this matter is ready for appellate review.


The Merits of the Claim

The appellant's disorder is presently assigned a 10 percent 
rating effective from September 29, 1994; and a 30 percent 
evaluation effective October 24, 2001.  See, e.g., Fenderson 
v. West, 12 Vet. App. 119 (1999) (at time of initial rating 
"separate [staged] ratings can be assigned for separate 
periods of time based on facts found"). 
The appellant argues that his right hip disorder is more 
severe than is contemplated by the currently assigned rating.  
He further challenges the different evaluations assigned to 
his disability, and argues that it has been of the same 
severity since the onset of his claim.  

Having carefully considered the appellant's contention in 
light of the record and the applicable law, the Board 
concludes that the evidence supports the assignment of a 10 
percent evaluation effective from September 29, 1994, but 
that a 30 percent evaluation is warranted effective as of 
April 3, 2000, the date of a VA examination.  

Upon the facts found, the Board is of the opinion that the 
severity of the appellant's disorder noted as of the 
currently assigned October 24, 2001 effective date for the 30 
percent evaluation are approximately the same as those noted 
on April 3, 2000.  To the extent that a 30 percent evaluation 
will be assigned effective April 3, 2000, the appeal will be 
granted.  To the extent that the appellant seeks a disability 
rating greater than 30 percent, the clear preponderance of 
the evidence is against the claim, and the appeal will be 
denied.        

Applicable law provides that the appellant's rating claim is 
to be decided based upon the application of a schedule of 
ratings (Schedule), which is predicated upon the average 
impairment of earning capacity.  See 38 U.S.C. § 1155; 38 
C.F.R. § 3.321(a) and 4.1.  Separate diagnostic codes 
identify various disabilities.  See 38 C.F.R. Part 4.  

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location, and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  See 38 C.F.R. § 4.20.

The appellant's disorder is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5252.  Under this provision of the 
Schedule, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation; limitation to 30 degrees 
warrants a 20 percent evaluation; limitation to 20 degrees 
warrants a 30 percent evaluation; and limitation to 10 
degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Also for consideration is 38 C.F.R. § 
4.71a, Diagnostic Code 5253, providing that limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees or 
limitation of adduction, cannot cross legs warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  
Limitation of abduction of, motion lost beyond 10 degrees 
warrants a 20 percent evaluation.  Id.

Because the appellant's disorder is evaluated based in whole 
or part upon resulting range of motion diminution, also for 
consideration are provisions relative to functional loss.  
See 38 C.F.R. §§ 4.40. 4.45; Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Section 4.40 provides in part that functional loss 
may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  Id.  

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.   

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

The appellant underwent a VA physical examination in March 
1997.  The appellant reported daily pain, which increased in 
severity upon standing and prolonged walking.  The examiner 
noted that the appellant's right hip flexion was to 115 
degrees, and abduction was to 30 degrees with "definite pain 
on motion."  In April 1997, a VA radiographic study of the 
right hip demonstrated no significant bony or joint 
abnormality, and the soft tissues were noted to be normal.  

In August 1998, a VA radiographic study detected minimal 
degenerative arthritic changes of both hips.  There was noted 
no fractures, dislocations, or destructive bone changes.  

The appellant underwent a further VA physical examination in 
November 1999.  He again reported pain with prolonged 
standing and walking, and reported that he was then 
experiencing pain with prolonged sitting and standing.  Upon 
clinical examination, the appellant was noted to walk with a 
limp on the right side.  Tenderness and soreness was noted 
over the anterior hips, lateral right hip, and slightly over 
the sciatic notch.  

The examiner noted the presence of right hip pain, but 
observed that the appellant had excellent hip strength, and 
that he could flex his right hip to 125 degrees and abduct to 
45 degrees with pain being elicited upon the points of 
terminus.  The appellant was diagnosed to have a residual 
fracture of the right hip with arthritis.  

In a February 2000 addendum, the examiner noted that the 
appellant's chronic hip pain effected his movement, and that 
such symptom effected his endurance and his capabilities in 
prolonged standing and walking.  

With application of the Schedule, the record thus 
demonstrates that up to and including the time of the 
February 2000 addendum, the appellant had essentially normal 
range of right hip motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5252, 5253; see also 38 C.F.R. § 4.71, Plate II 
(Indicating that the normal range of hip flexion is 125 
degrees, and normal hip abduction is to 45 degrees.).  While 
there is no question that the appellant's movement was 
effected by pain, the competent medical evidence that 
pinpoints where the pain affected motion made it clear that 
is was at the terminus points.  Although diminished capacity 
of use was recorded, there was noted no clinically 
demonstrated abnormality indicating disuse as set forth in 38 
C.F.R. §§ 4.40 and 4.45.  On the contrary, excellent hip 
strength was noted.  Absent the demonstration of some pain on 
use and some limitation of function, a compensable rating 
would not have been warranted.

It was upon a VA physical examination on April 3, 2000 that 
clinical findings approximating the assignment of a 30 
percent rating were noted.  Although the appellant reported 
increasing right hip pain, soreness, tenderness, and 
stiffness, as well as fatigability and lack of endurance, the 
examiner specifically noted that the appellant was then 
walking with an altered gait and the examiner observed an 
unequal pattern of wear on the appellant's shoes.  

Significantly in the Board's view, although the appellant 
reiterated prior reports as to the severity of his right hip 
disorder, (i.e., generalized tenderness and soreness) such 
appeared to have been confirmed by the examiner.  
Additionally, while as previously, range of motion testing 
resulted in flexion to 125 degrees and abduction to 45 
degrees and pain was again noted upon the terminus of these 
movements, also noted was about one inch of atrophy of his 
right thigh.  The examiner further confirmed that the 
appellant had a rotational deformity, and that his ability to 
stand, walk, climb, squat, and crawl were effected.  There 
was no report of flare up.  

The essential findings of the April 3, 2000 VA examination 
were reiterated thereafter.  VA medical records were obtained 
reflecting continuous care during the appellate period.  Of 
note, the appellant was treated in August 2000 for a 
continuing complaint of right hip weakness and a rotational 
abnormality of the right hip.  He reported continued weakness 
and an inability to abduct his hip.  Upon objective 
examination, atrophy of the right hip and calf were noted.  

The appellant underwent a further VA examination in October 
2001.  The appellant reported increasing and constant pain 
and a sensation that his right hip would "give way," 
although he did not report any episodes where such a collapse 
or dislocation would occur.  As to functional ability, the 
appellant reported that at best, he was able to walk a 
distance of from one-half to a full block before he had to 
stop.  

Upon clinical examination, the appellant's hip flexion was 
limited to 25 degrees while in the supine position.  The 
examiner noted that it was "interesting" that he could flex 
his hip to 90 degrees while seated without significant pain.  
Abduction was to 10 degrees.

While the clinical findings from April 2000 and October 2001 
are thus supportive of the assignment of a 30 percent rating, 
they do not approximate findings consistent with a higher, 40 
percent evaluation.  Flexion limited to 10 degrees has not 
been reported, nor has such diminished capacity by pain or 
functional loss been evidenced was to warrant a higher 
evaluation.  


ORDER

Upon the facts found, no increase is warranted in the 10 
percent disability rating prior to April 2, 2000, but a 30 
percent disability rating but not higher, effective April 3, 
2000 is granted, subject to the statutes and regulations 
governing the payment of monetary awards.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

